*146OPINION OF THE COURT
Per Curiam.
Respondent Richard J. Rubin was admitted to the practice of law in New York by the First Judicial Department on May 8, 1968 under the name Richard Jeffrey Rubin. At all times relevant herein respondent has maintained an office for the practice of law within the First Judicial Department.
Petitioner Departmental Disciplinary Committee seeks an order pursuant to 22 NYCRR 603.4 (e) (1) (i) suspending respondent from the practice of law forthwith based upon his willful failure to cooperate with the Committee in its investigation of allegations of professional misconduct.
The Committee has presented evidence demonstrating that it has received five complaints concerning respondent, at least two of which allege that respondent has neglected a legal matter entrusted to him. Respondent has failed to submit answers to any of the complaints despite numerous requests by the Committee that he do so. In addition, respondent has failed to respond to the Committee’s letter of April 14, 1993 requesting him to submit proof of registration with the Office of Court Administration. Moreover, respondent, who was personally served with a copy of the Committee’s motion to suspend, has failed to interpose a response to this motion and set forth an explanation for his actions.
Under these circumstances, the Committee’s motion pursuant to 22 NYCRR 603.4 (e) (1) (i) should be granted, and respondent should be suspended from the practice of law, effective immediately, and until such further time as the disciplinary matters pending before the Committee have been concluded and until further order of this Court.
Sullivan, J. P., Rosenberger, Ellerin, Kupferman and Asch, JJ., concur.
Motion granted and respondent suspended from the practice of law, effective immediately, and until such time as the disciplinary matters pending before the Committee have been concluded and until the further order of this Court.